Citation Nr: 1404544	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an extraschedular evaluation for headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active duty service from July 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for headaches, as residuals of a head injury, and assigned an initial 10 percent rating effective May 19, 2006, date of receipt of claim.  

After the Veteran filed a June 2007 notice of disagreement (NOD), a statement of the case (SOC) was issued on October 15, 2008.  A November 2008 deferred rating decision accepted an October 2008 document in lieu of VA Form 9, Appeal to the Board, as a substantive appeal which perfected the appeal of the claim for an increased rating for service-connected headaches.  

An October 2009 rating decision retroactively granted an increase from 10 percent to 30 percent for the service-connected headaches, as residuals of a head injury, effective May 19, 2006.  

The Board remanded this case in February 2011 to obtain, in relevant part, VA clinical records and afforded the Veteran a VA examination as to the severity of his headaches.  

The Board again remanded this case in May 2012 to obtain VA clinical records and for consideration of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  It was noted that the issue of the increased rating for headaches was incorrectly stated on the title page of the 2011 Board remand to be a staged rating for service-connected headaches of 10 percent and 30 percent; whereas, the October 2009 rating decision granted a retroactive 30 percent rating for headaches. 

A July 2012 rating decision retroactively increased the evaluation for the Veteran's headaches to 50 percent disabling, and an increase in the 30 percent rating for the service-connected psychiatric disorder to 50 percent, both effective May 19, 2006-the date of the Veteran's claim.  That decision also granted a TDIU rating, and entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, also both effective May 19, 2006.  

In December 2012 the Board granted an initial evaluation in excess of 50 percent for specific phobia, to 70 percent, and remanded the claim for an extraschedular evaluation for headaches.  The Board recognized that the 50 percent rating for headache represented the highest schedular evaluation available under the Rating Schedule for the headaches.  Nevertheless, the Board took jurisdiction over the extraschedular component of that claim and that claim was remanded to adjudicate whether a referral to the Director of Compensation and Pension Service was warranted in this case with respect to whether an assignment of extraschedular evaluation for the Veteran's headaches was appropriate.  

A December 2012 rating decision effectuated the grant of a 70 percent rating for specific phobia, which was made effective May 19, 2006  

An October 2013 rating decision proposed to discontinue the TDIU rating and entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 because the Veteran had not returned an executed VA Form 21-4140, Employment questionnaire.  However, the proposed discontinuation has not been accomplished.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal, except that since the most recent supplemental statement of the case (SSOC) in August 2013 VA electronic (CAPRI) records dated in December 2013 have been added to the file.  However, these reflect treatment for the Veteran's service-connected psychiatric disability and do not reflect treatment or evaluation of the service-connected headaches herein at issue.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the claim on the basis of the present record.  


FINDING OF FACT

A comparison between the level of severity and symptomatology of the Veteran's service-connected headaches with the established criteria in the rating schedule does not establish that there exists such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  


CONCLUSION OF LAW

The criteria for an extraschedular evaluation in excess of 50 percent for headaches are not met.  38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.156(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (2005) (outlining VCAA notice requirements). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

The Veteran's claim for increased evaluation of his service-connected headaches arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the extraschedular increased rating claim on appeal has been obtained.  The Veteran had the opportunity to testify in support of his claim but chose not to do so.  His service treatment records (STRs) and post-service VA treatment records have been obtained and are on the file.  His records from the Social Security Administration (SSA) are also on file.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, a VA examination was conducted in April 2007.  He has been evaluated on multiple occasions since then.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  And all this has been in substantial compliance with past Board remands.  

The Veteran and his representative have not alleged that the examinations in this case were inadequate or that the Veteran's condition has become worse since last evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Moreover, the Board finds that the evaluations in this case are adequate to evaluate whether the scheduler rating criteria are adequate for rating purposes as they include an interview with the Veteran, a review of the record, and a full physical examination.  Therefore, the Board finds that the examination reports of record are adequate for adjudication purposes and that no further examination is necessary.  

In an April 2013 memo the VA Appeals Management Center referred the case to the VA Director of Compensation and Pension Service.  Later in April 2013 the VA Director of Compensation and Pension Service denied an extraschedular evaluation.  

As such, the Board finds that there has been substantial compliance with the February 2013 remand directives such that no further action is necessary in this regard.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Thus, remand of this case for additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA or delays in adjudication with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Background

On VA examination in April 2007 it was noted that the Veteran had reported having had headaches since an in-service head injury.  However, at the examination he also reported that his headaches might be due to his sinuses.  His occupation was an electrician but he had been unemployed for 5 to 10 years.  It was reported that the reason for his unemployment was substance abuse and treatment for substance abuse.  He was currently in a homeless veteran's program and would be participating in Compensated Work Therapy.  He complained of having daily headaches which were worse in the morning, with some variability.  The headaches were bi-cranial, non-pulsatile, and mostly in the frontal region.  They caused a sensation of squeezing pressure or dull aching.  They were not increased with valsalva maneuver or with sneezing or coughing.  They were accompanied by some hyperacusis but no photophobia.  He had not been told that he had migraine headaches.  He had not received special treatment except for some analgesics, sometimes with codeine which he had acquired on the street.  He had learned to live with his headaches and they were not now incapacitating.  

On May 14, 2008, the Veteran sought emergency room care for a headache and was admitted for two days.  A neurological consultation on June 19, 2008 contains a diagnosis of tension headaches.  

At the time of a July 16, 2008 VA examination it was indicated that the Veteran's headaches were well-controlled with the medication Gabapentin.

On VA examination in September 2008 the Veteran reported that he had daily headaches and, about every six weeks, and he had flare-ups that could last for four hours.  He stated that, when having a flare-up, he might have weakness, fatigue, and an inability to think or concentrate.  Tension headaches were again diagnosed.  

The Veteran was seen at an emergency room later that month, i.e., September 2008, for a headache which he reported was not responding to typical headache medicine.  He was given Toradol and the headache resolved.  

On VA psychiatric examination in March 2009, the Veteran's medical records were reviewed.   The examiner also noted that she was familiar with the Veteran's case because he was participating in psychotherapy with her that was aimed at improving pain self-management.  He reported that he was an electrician by trade but had last worked in that profession in 2005.  Occasionally, he worked odd jobs for friends and neighbors.  From December 2008 to March 2009 he had worked as a church janitor, but he had found this to be stressful.  He did not intend to seek additional employment because he felt overly distressed and believed that he would benefit instead from intensive mental health treatment.  He was no longer played drums for different bands, and he felt that this had been too much for him to handle, for various reasons, including riding in a van to performances.  He reported that his medical condition as stable but continued to have frequent headaches.  He indicated that the frequency of emergency room visits for the headaches had increased.  

The examiner stated that it appeared as likely than not that the Veteran's depression was related at least in part to service-connected headache pain because the Veteran reported a sense of helplessness and hopelessness associated with his headaches.  His depression appeared to be disabling, increasing his desire for social isolation and reducing his engagement in activities of daily living.  

On VA examination the next day, to evaluate the Veteran's headaches he stated that things were "horrible" every day.  Normally, his headaches were tolerable, but he had had a severe increase lately.  He had been to an emergency room on January 18, 2009; March 14, 2009; and March 16, 2009 for headaches.  Incapacitating episodes were occurring approximately once or twice a month.  His regular headaches tended to occur daily.  

The diagnosis was tension headaches and the examiner explained that the Veteran had five documented prostrating attacks of severe headaches resulting in emergency room visits since his last rating examination in September 2008.  The examiner also reported that the Veteran did not feel that his current treatment was helping very much, but the shots that he had received at the emergency room had helped.  The Veteran felt that his headaches had caused him to lose jobs as well as professional opportunities as a drummer, and also affected his relationships.  He had participated in an eight-week VA pain school program in 2010 and had had two follow-up appointments with Neurology.  On January 25, 2011, he had reported that his headaches had resolved with the medication he was the taking and that he had not had a headache in some time.  He had had several visits for biofeedback training to help better manage his headache pain.  According to a January 19, 2011, clinical note his headaches occurred only about once a week.  However, when currently asked about his current status, he reported that he had daily headaches.  As he had once related before, he again reported that playing the drums helps alleviate the headaches.  He stated that he had learned to tolerate his pain and that the eight-week pain school had been quite helpful.  

Physical examination was performed and diagnosis remained chronic tension headaches.  The examiner stated that the Veteran reported having daily headaches, with his level of pain varying from a low of 1 or 2 out of 10, to as high as 10 out of 10.  He has flare-ups of headache pain approximately to a level of 10 out of 10, which were associated with nausea and blurred vision, and which occurred at a frequency of approximately once a month, necessitating visits for treatment at an emergency room.   While the Veteran reported, to the examiner, that he had no relief with amitriptyline medication, the medical record documented that in his last two neurology visits he had reported that his headaches had resolved with the use of amitriptyline medication and that he had not had a headache in some time.  In fact, a biofeedback note of January 19, 2011, also documented the improvement. This was at odds with the Veteran's statement to this examiner that he had experienced no alleviation with relaxation meditation.  Also, the Veteran reported no difficulties with his activities of daily living.  He was able to cut the grass and shovel snow.  He enjoyed walking his dog and lifted weights to stay in shape.  The examiner opined that the Veteran's service-connected headaches did not preclude employability.  The Veteran would need to take sick leave for the times when his headache pain reaches a level of 10 out of 10, approximately once a month.

On VA psychiatric examination in June 2011, the Veteran reported that his last employment had been seasonal work at his church shoveling snow.  He felt that he did better when he was not working but, rather, attended VA counseling sessions where you felt at home.  The VA examiner noted that the Veteran's self-report reflected a higher level of distress and more severe functional impairment that documented in his treatment records.  Significantly, the examiner also reported that the Veteran's clinical presentation during the present examination was more negative that he presented during sessions with his treating providers over the last six months.  

In response to RO letters in June and July 2012, the Veteran responded that he had daily headaches and that his phobia caused him to be unable to go anywhere and that he could not work due to his headache and his psychiatric disorder.  

On November 24, 2011, the Veteran was taken to a medical center in an ambulance due to a headache.  Soon after being treated with medications, he reported that he was feeling much better.  He again sought emergency room care on January 26, 2012, for a headache.  A change in his medication for his daily headaches was made in February 2012.  

In an April 2013 memo the VA Appeals Management Center referred the case to the VA Director of Compensation and Pension Service.  In that memo it was noted that 50 percent was the highest scheduler rating for headaches and that the Board had found evidence of marked interference with employment.  It was observed that the Veteran stated and it appeared that he frequently sought treatment for headaches in an emergency room when his headaches became a "10 plus."  

Later in April 2013 the VA Director of Compensation and Pension Service denied an extraschedular evaluation.  It was noted that the Veteran was in receipt of a 70 percent rating for psychiatric disability, 30 percent for pseudofolliculitis barbae, and a TDIU rating.  At his most recent VA examination, in June 2011, he had reported having been hospitalized several times in the recent past for psychiatric treatment.  He reportedly was seen for headaches in May 2011 at an emergency room.  He was seen at a neurology clinic in January 2011 when he reported that the headaches were resolved.  He reported on the examination date that he was having daily headaches and played drums to alleviate the headaches.  He reported flare-ups of severity once a month and reported emergency room visits monthly for headaches.  None of the available evidence documented monthly emergency room visits for headaches.  Also, the Veteran reported no interference with daily activities due to headaches.  It was found that the evidence did not demonstrate that the symptomatology consistently associated with the headaches was not wholly contemplated by the criteria utilized to assign the current, maximum, scheduler evaluation.  

Analysis

Initially, the Board notes, that, in certain circumstances, the Veteran's entitlement to a TDIU rating may be considered a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.   38 C.F.R. § 4.16 (2013).  Here, however, the Veteran has already been awarded a TDIU, from May 19, 2006.  As such, the Board need not address whether a TDIU claim, pursuant to Rice, has been raised in connection with the claim for a higher extraschedular rating.  

The sole issue addressed herein is potential extraschedular entitlement to a rating in excess of 50 percent for the service-connected headaches.  

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria in the rating schedule for evaluating that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, it must be determined whether there is an exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

However, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a TDIU rating in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).  

Requiring that there be evidence of interference with "obtaining or retaining" employment exacts a higher standard than is required for a finding of "marked interference with employment" under § 3.321(b)(1).  Indeed, difficulty in obtaining or retaining employment is an element considered for establishing a TDIU rating.  Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. §§ 4.15, 4.16(b).  

When considering whether the evidence demonstrates that an appellant's migraines are productive of severe economic inadaptability, "nothing in DC 8100 requires that [Appellant] be completely unable to work in order to qualify for a 50 percent rating."  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

Here, the Veteran's 50 percent rating for headaches and his TDIU rating have both been made effective as of the same date, i.e., May 19, 2006. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 a noncompensable rating is assigned for migraine headaches when the attacks are less frequent than those required for a 10 percent rating.  A 10 percent rating is assigned when there are characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum scheduler rating of 50 percent is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quoted DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack).  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, 26 Vet. App. 237, 241-45 (2013) (en banc).  Stated in other terms, 38 C.F.R. § 3.321(b)(1) does not require the Board to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis.  Rather, an extraschedular evaluation is to be awarded solely on a disability-by-disability basis, rather than on the combined effects of those service-connected disabilities.  Id.  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Id. (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13)).   

In other words, in adjudicating whether an extraschedular rating is warranted, consideration may not be given to the severity of the service-connected specific phobia, currently rated 70 percent disabling, or to the service-connected psuedofolliculitis barbae, rated 30 percent disabling.  Likewise, consideration may not be given to the combined impact of either, or both, of these service-connected disabilities with the service-connected headaches.  In this case, there is some evidence that some of the Veteran's psychiatric symptoms, e.g., depression, are intertwined with his headaches.  Thus, an extraschedular rating would result in contemplating symptoms from two service-connected disorders, in violation of the holding in Johnson, 26 Vet. App. 45.  

Here, no higher scheduler rating is possible under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, the Board finds that no higher scheduler rating is possible by the analogous use of any other Diagnostic Code.  See 38 C.F.R. §§ 4.20, 4.27.  However, the Veteran is in receipt of TDIU rating.  This encompasses an inability to obtain or retain substantially gainful employment which, as noted above, is a higher standard than is required for a finding of "marked interference with employment" under § 3.321(b)(1).  

The ratings assignable under the Rating Schedule represents as far as can practicably be determined the average impairment in earning capacity resulting from disability in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Here, for an extraschedular rating to even be contemplated there must be marked interference with employment.  However, the current 50 percent rating assigned for headache encompasses "severe" economic inadaptability.  Generally interpreted and understood, "marked" is considered a level which is less than "severe."  In other words, the "severe" economic inadaptability, based upon which the current 50 percent scheduler rating is assigned, is a higher level of impairment than "marked."  Thus, the Board concludes that the scheduler rating criteria for the evaluation of headaches is adequate to compensate the Veteran in this case.  

The 2012 Board remand noted that there was some evidence of marked interference with employment.  A review of the records shows that this was based on the Veteran's self-reported history and recitation of symptoms.  Thus, the Board must assess the credibility of the Veteran's statements in this regard.  After a comparative review of the evidence, the Board concludes that the Veteran's self-reported history and recitation of symptoms lack credibility.  For example, the Veteran has consistently downplayed the significance of the impact of his years of past drug abuse and treatment for drug abuse upon his ability to work.  Indeed, one examiner indicated that this was a primary factor with respect to his work performance and employability.  

Also, the Veteran has reported varying, and at times even conflicting, histories as to the frequency and severity of his headaches.  The record shows that these histories indicate greater impairment when related at formal examinations or evaluations for rating purposes but these histories, as noted by multiple examiners, are not consistent with histories related by the Veteran when seeking and receiving VA treatment.  Similarly, he has reported that his headaches preclude his ability to obtain work as a professional drummer but this conflicts with his self-related history, as seen in treatment records, that he plays the drums to alleviate his headaches. 

In this regard, the Board is cognizant that the Veteran has sought treatment for his headaches at emergency rooms on multiple occasions.  However, the Board notes that there is no evidence in the claims file of frequent periods of hospitalization or marked interference with employment due solely to the Veteran's migraine headaches.  In fact, at least one VA examiner, familiar with the Veteran's case, noted that his reported history was not in keeping with his records of VA treatment, which suggests that there has been some exaggeration of symptomatology.  

The Board again acknowledges the Veteran's headaches impair his occupational ability but the Veteran has been granted the maximum schedular rating allowed under DC 8100 which, as stated, encompasses "severe" economic inadaptability.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the Veteran has been granted a TDIU under 38 C.F.R. § 4.16(a), effective as of the same date of the maximum 50 percent rating for the headaches, and thus no greater monetary amount would be paid by virtue of the assignment of an extraschedular rating.  

Therefore, the Board finds even though there is evidence suggesting marked interference with employment, and frequent trips to emergency rooms if not actual hospitalizations, the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability and that any extraschedular rating was require the consideration of more than a single service-connected disability.  Consequently, the Board concludes that an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Under the facts of this case, and comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the headache is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an extraschedular rating in excess of 50 percent for his headaches. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7. 



ORDER

Entitlement to an extraschedular rating in excess of 50 percent for service-connected headaches is denied.  



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


